Citation Nr: 0304548	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  3 261 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of rheumatic fever and, if so, whether the reopened 
claim should be granted.

(The issues of entitlement to service connection for joint 
pain and for residuals of rheumatic fever will be the subject 
of a later decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January to 
September 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In that rating decision, the RO 
also denied entitlement to service connection for 
colorblindness and heart arrhythmia.  In February 2002, the 
veteran submitted a notice of disagreement as to the 
determination and, in May 2002, the RO provided him with a 
statement of the case that addressed the matters of 
entitlement to service connection for rheumatic fever, color 
blindness, heart arrhythmia, and joint pains.  However, in 
his May 2002 substantive appeal (Appeal to the Board of 
Veterans' Appeals-VA Form 9) the veteran expressly indicated 
that he was only appealing the matters of service connection 
for rheumatic fever, heart arrhythmia and joint pains.  Thus, 
since the veteran has not perfected an appeal as to the claim 
of service connection for color blindness, that matter is not 
properly before the Board and is not ready for appellate 
consideration at this time.

Further, while the veteran filed a substantive appeal as to 
the matter of service connection for heart arrhythmias, in a 
September 2002 written statement to the RO regarding an 
August 2002 supplemental statement of the case the veteran 
stated, "your denial discusses arrhythmia.  I never asked 
for compensation on this."  The Board construes the 
veteran's statement as a withdrawal of his claim of 
entitlement to service connection for heart arrhythmias.  See 
38 C.F.R. § 20.204(b) (2002).

Additionally, in an unappealed February 1944 decision, the RO 
denied the veteran's claim of service connection for 
rheumatic fever.  This determination is final, and may not be 
reopened without evidence deemed to be new and material.  The 
current appeal comes before the Board from an RO rating 
decision of December 2001 which again denied the claim of 
entitlement to service connection for rheumatic fever.

The Board points out in this regard that it appears as if, in 
December 2001, the RO reopened the veteran's claim and denied 
it on the merits.  However, before the Board may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 2002).

Finally, the Board is undertaking additional development on 
the matters of the veteran's claims of entitlement to service 
connection for residuals of rheumatic fever and joint pain, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  
38 C.F.R. § 20.903.  After giving the notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.	An unappealed February 1944 rating decision denied service 
connection for residuals of rheumatic fever.

2.	The evidence added to the record since the February 1944 
rating decision bears directly and substantially upon the 
specific matter under consideration regarding service 
connection for residuals of rheumatic fever, and is so 
significant as to warrant readjudication of the merits of 
the claim on appeal.



CONCLUSION OF LAW

Evidence received since the February 1944 rating decision is 
new and material, and the claim for service connection for 
residuals of rheumatic fever is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board notes that, in November 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000), 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)), 
which substantially modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  However, here it is noted 
that the RO received the veteran's request to reopen his 
claim in February 2001.  The U.S. Court of Appeals for 
Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly correct"); 
see also Stephens v. Principi, 16 Vet. App. 191 (2002) (per 
curiam) (holding that a remand for the Board to consider the 
matters on appeal in light of the VCAA sections codified at 
sections 5102, 5103 and 5103A is not required).  But see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to an attempt to reopen a claim by submitting new and 
material evidence, pursuant to 38 U.S.C.A. § 5108).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The Board finds that the requirements of the VCAA have 
clearly been met in this case.  The appellant was advised, by 
virtue of a detailed statement of the case (SOC), and a 
supplemental statement of the case (SSOC), issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We, 
therefore, believe that appropriate notice has been given in 
this matter.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and the SOC and SSOC 
clarified what evidence would be required for service 
connection.  The appellant responded to the RO communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 
(57 Fed. Reg. 49,747 (1992)).  Further, in a June 2001 
letter, the RO advised the appellant of the VCAA and its 
effect on his claims.  In an October 2002 written response to 
the RO after receipt of the August 2002 SSOC, the veteran did 
not indicate that he had any further evidence or argument to 
submit in support of his claims.

II.  New and Material Evidence

The RO, in a decision dated in February 1944, denied the 
veteran's claim of entitlement to service connection for 
rheumatic fever.  The RO found at the time that the condition 
had not been shown on the most recent VA examination.  The 
veteran did not appeal the RO's decision, and it became final 
based upon the evidence then of record.

The evidence of record at the time of the February 1944 RO 
decision that denied service connection for rheumatic fever 
included the veteran's service medical records.  When 
examined for entry into service in October 1942, the 
veteran's cardiovascular system was normal.  The examination 
report includes his complaints of left shoulder pain and 
"left knee crepitus in shoulder".  He was found qualified 
for active service.  According to clinical records, the 
veteran was hospitalized from July to September 1943 for 
treatment of rheumatic fever (recurrent) to his joints, 
knees, ankles, fingers, and shoulder.  The July 1943 records 
indicate that the veteran had a previous history of 
rheumatism six years earlier, when he was in bed for two and 
one half months with the same aching joints.  It was noted 
that he had painful joints, intermittently, for five years 
but was not in bed more than one day.  Examination of the 
veteran's heart revealed sounds that were clear and of good 
quality, and there was no enlargement or murmur detected.  
Examination of the veteran's bones and joints revealed no 
gross pathology.  The initial clinical summary was recurrent 
joint pains for five years following major rheumatic 
polyarthritic symptoms with pains in the ankles, knees, and 
fingers and a normal heart.  Acute polyarthritic rheumatic 
fever was noted. 

According to findings of a medical board, the veteran had 
rheumatic fever, recurrent, to both knees, ankles, shoulders, 
and all fingers, manifested by pain, tenderness, of above 
joints and increased sedimentation rate.  A history of 
recurrent attacks of multiple joint pain since age fourteen 
was noted.  The veteran was medically discharged from service 
in September 1943.  

The RO also considered a post-service VA examination that was 
performed in February 1944.  It was noted that the veteran 
had a history of growing pains from age nine and an attack of 
polyarticular rheumatism at age fourteen, when he was in bed 
for two months.  He had suffered recurrent aching in his left 
shoulder since, except for remission from 1937 to 1939.  He 
related having had a spell of migratory joint pains while in 
the Army.  Since service, he said he had experienced 
recurrent aching in his left shoulder, hip, and left knee, 
the latter having been swollen during the past week.  He had 
no complaints referable to the heart.  Questioning elicited 
the presence of transient sharp pains across the anterior 
chest on sudden hyperextension of the dorsal spine.  There 
was no dyspnea, cough, palpitation, anginal distress, ankle 
edema, or syncope. He had momentary dizziness on reaching 
above his head.  Cardiovascular examination revealed the 
apical impulse was visible and palpable with no shocks, 
thrills, or thrusts.  The area of cardiac dullness was within 
normal limits.  Heart sounds were of normal intensity, 
duration, and quality with regular rhythm and no murmurs.  
Pulses were good and equal.  Exercise tolerance test was 
good.  The diagnosis was findings insufficient to warrant a 
diagnosis of organic heart disease.  X-ray examination of the 
heart was within normal limits.  An EKG (electrocardiogram) 
taken days later was normal.  

A VA orthopedic evaluation was also conducted in February 
1944.  The veteran reported left shoulder, hip, and knee 
pain, mostly in the evening.  He said his joints ached more 
in cold weather.  On examination, there were no abnormalities 
in station or gait and no swelling, redness, tenderness, or 
limitation of any of the upper extremity or knee joints.  
Ankles were normal.  There was mild crepitus of the left 
shoulder, and the veteran reported some pain and tenderness 
when it moved.  The veteran was able to squat and rise and 
walk on his toes and heels.  The examiner reported that 
findings were insufficient to warrant an orthopedic 
diagnosis.  X-rays of the veteran's shoulders revealed smooth 
surfaces and normal relationship of the bones in the areas.  

The February 1944 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
February 1944 decision which was the final adjudication that 
disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  Hodge at 1363.

As noted above, the recently enacted VCAA contains extensive 
provisions modifying procedures for the adjudication of all 
pending claims.  Of significance in the present matter, is 
language in the new statute that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. - Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in section 5108 
of this title.

38 U.S.C.A. § 5103A(f) (West 2002).

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)). Since the veteran's request to reopen his claim 
was filed in February 2001, the regulations in effect prior 
to August 29, 2001 are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

An application to reopen the veteran's claim was received by 
the RO in February 2001.  The evidence added to the record 
includes VA and private medical records dated from 1999 to 
2001 and the veteran's oral and written statements.  

The private medical records indicate that, when examined in 
February 1999 for entrance into a retirement community, the 
veteran did not report chest pain, ankle edema, or palpation.  
Examination findings revealed that carotid pulses were full 
and equal with no bruits, and the veteran's lungs were clear.  
His heart had a regular rhythm with no murmurs or gallop.  
However, in a January 2000 record, it was noted that the 
veteran reported having an irregular heartbeat since service.  
He had undergone a stress test several years before, with no 
problems since then, and the examiner opined that it was 
reasonable to presume there was no serious underlying 
disease.  A history of rheumatic fever when he was young was 
noted.  When examined in August 2000, the veteran did not 
have chest pains, ankle edema, or palpitations.  Examination 
of the heart showed a trigeminal pattern.  Pertinent 
diagnoses included arthritis.

VA medical records, dated from September 2001 to May 2002, 
reflect that the veteran was seen in the VA outpatient clinic 
in September 2001.  He gave a past medical history of 
palpitations with a sensation of missed/irregular heartbeat 
for several years; he was diagnosed in the past with PACs 
(premature atrial contractions).  He had undergone no prior 
cardiology evaluation.  He also had a history of arthritis 
with bilateral shoulder pain, left shoulder surgery for a 
rotator cuff tear, and chronic low back pain for the past 
seven years.  On examination, his back was within normal.  An 
EKG showed a normal sinus rhythm with frequent premature 
ventrical beats, with possible septal infarct and no 
significant change from a December 2000 EKG.  The clinical 
assessment included palpitations and it was noted the veteran 
had premature beats on the EKG, with no clear history of 
atrial fibrillation, but he was "at risk".  Further tests 
were ordered to evaluate ejection fraction and murmur.  The 
assessment also included arthritis, without any limitations 
due to pain, and taking prescribed medication with reasonable 
effect.

According to a written statement from S.F., M.D., a retired 
orthopedist, received in October 2001, the veteran was his 
patient for many years.  He was treated for arthritis of the 
right knee, plantar fascitis and heel spur, a right rotator 
cuff problem that required surgery, and facet arthritis and 
disc degeneration of the lumbar spine.  Dr. S.F. said that 
the veteran had recurrent problems with joint inflammation 
and inflammation of other structures that could be related to 
his earlier bout with rheumatic fever.

VA treatment records, dated in 2002, do not reflect a heart 
murmur.  According to a January 2002 record, the veteran was 
seen for a routine visit after his initial visit in September 
9001.  He planned to have left shoulder surgery in December 
2001 but a preoperative cardiac evaluation reflected an 
abnormal EKG shown on the computer as "a. fib" that the 
examiner thought it might be normal sinus rhythm with 
occasional premature beats.  When he was seen in February 
2002, a stress test was reported as normal and results of an 
echocardiogram included an ejection fraction of 60 percent 
with mild regurgitation.  The assessment included a recent 
normal echocardiogram except for mild mitral regurgitation, 
one EKG in January 2002 with questionable atrial fibrillation 
outside VA, and recent cardiac evaluation prior to surgery in 
January 2002.  A Holter monitor was to be ordered to look for 
intermittent atrial fibrillation.

As noted above, the veteran has asserted that he has 
residuals of rheumatic fever that had its origin during his 
period of active service.  Service medical records describe 
his 1943 hospitalization for recurrent rheumatic fever of his 
joints.  When examined by VA in February 1944, the examiner 
concluded findings were insufficient to warrant a diagnosis 
of organic heart disease or an orthopedic diagnosis.

The evidence received since the February 1944 RO decision 
consists of VA and private medical records.  The statement 
from Dr. S.F., received in October 2001, indicates that the 
veteran's recurrent problems with joint inflammation and 
inflammation of other structures could be related to his 
earlier bout with rheumatic fever, and the VA medical records 
dated in 2002 indicating the possibility of atrial 
fibrillation, that are new and do bear directly on the 
question of whether the veteran has residuals of rheumatic 
fever.  In the Board's opinion, this evidence provides a more 
complete picture of the veteran's disability and its origin, 
and thus does bear directly and substantially upon the 
specific matter under consideration and is so significant as 
to warrant reconsideration of the merits of the claim on 
appeal.  See Hodge, supra.   Thus, this evidence is new and 
material and we may reopen the veteran's claim of entitlement 
to service connection for residuals of rheumatic fever.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the VCAA provides that 
the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for benefits under laws administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A (West 2002).  Here, as noted in the 
Introduction, the Board is undertaking additional development 
with respect to the underlying claim of service connection 
for residuals of rheumatic fever, and will issue a separate 
decision once that development is complete. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of rheumatic 
fever is reopened, and to this extent the appeal is granted.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

